SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

219
CA 12-00967
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND MARTOCHE, JJ.


TODD R. GREENERT, PLAINTIFF,

                      V                                           ORDER

SALES ASSOCIATES OF WNY, LLC,
DEFENDANT-APPELLANT,
JEFFREY EZZO, INDIVIDUALLY AND DOING
BUSINESS AS NEIGHBOR JEFF CONSTRUCTION,
DEFENDANT-RESPONDENT,
ET AL., DEFENDANTS,
(APPEAL NO. 3.)


AUGELLO & MATTELIANO, LLP, BUFFALO (JOSEPH A. MATTELIANO OF COUNSEL),
FOR DEFENDANT-APPELLANT.

RICHARD P. PLOCHOCKI, SYRACUSE, FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered March 9, 2012. The order granted the motion
of defendant Jeffrey Ezzo, individually and doing business as Neighbor
Jeff Construction for summary judgment dismissing the complaint and
all cross claims against him.

     Now, upon reading and filing the stipulation discontinuing appeal
signed by the attorneys for the parties on October 16, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.

     All concur except MARTOCHE, J., who is not participating.




Entered:    November 8, 2013                     Frances E. Cafarell
                                                 Clerk of the Court